department of the treasury internal_revenue_service washington d c contact person identification_number telephone number employer_identification_number tax_exempt_and_government_entities_division number release date date date vil legend the x church the association date corporation x y dear this is in response to your ruling_request dated date that certain proposed transactions will not adversely affect your exempt status under sec_501 of the internal_revenue_code the code the information provided indicates that you are exempt under sec_501 of the code and classified as other than a private_foundation described in sec_509 and sec_170 your articles of incorporation provides that your purpose is to establish and maintain a school of the bible to educate and train laymen and full-time christian workers for christian ministries through a program of biblical and theological studies and professional studies in evangelism christian education the pastoral ministry world missions music and church vocational areas deemed desirable since inception you have been a membership_organization consisting of the members of the x church also since inception you have been governed by a board_of trustees elected by the members of the x church in addition to the above your unique relationship with the x church include the following the requirement that of your trustees be members of the x church approval by the fellowship of deacons of the x church prior to submission of any item of business for action by membership requirement of prior approval by the membership on any sale transfer conveyance encumbrance or hypothecation of any of your campus real_property and the occupation of the position of your chancellor by the presiding pastor of the x church without the necessity of an election whose tenure in such office is to coincide with his tenure as pastor your operation is separated into two divisions academic and communication the academic division conducts the educational program in providing biblical theological professional and applied higher education on both the undergraduate and graduate levels you employ a full- time faculty in addition to adjunct professors and since inception have experienced significant increases in enrollment size academic credit hours and course offerings since been accredited by the commission on colleges of the association you have the communications division offers students training and real world experience in broadcast radio ministry through its operation of your radio stations and its affiliates you are the current holder of certain licenses issued by the federal communications commission for the operation of non-commercial radio stations and own assets related to their operations plan of separation reorganization you and the x church discussed and negotiated a mutually agreeable plan of separation of the entities and a reorganization transitioning you from a membership_organization to an independent educational_institution without members that will be governed by an independent twenty-one person board_of trustees the plan of separation the plan of separation arose from your growth and desire to have more contro of your activities and operations as well as admonition from your accrediting agency that a change in governance to a self-perpetuating board that is not subject_to control by an outside organization such as the x church would be necessary for continued accreditation by various resolutions you and the x church approved the plan of separation and a formal separation and contribution agreement was executed on date as part of the plan of separation you have approved a restated certificate of formation reflecting your shift to a non- member organization but continuing to operate for educational religious charitable purposes restricting activities not permitted under sec_501 of the code and containing a proper dissolution clause the new restated certificate of formation continues to state that the purpose of the organization is for the establishment and maintenance of a school of the bible to educate and train laypeople and full-time christian workers for christian ministries through a program of biblical and theological studies professional studies in evangelism christian education the pastoral ministry world missions music media communications and church vocational areas deemed desirable and to implement such programs by means of radio television publications and other methods of communication also your bylaws will be amended to reflect your separation from the x church and the management of your post- separation operation by your board_of trustees which shall be composed of twenty-one individuals plus any non-voting ex-officio trustees appointed by the board also as part of the plan of separation you and the x church created corporation as a nonprofit organization with you and the x church as its only members you will transfer the fcc licenses along with certain assets related thereto to corporation for its operation of your radio ministry and other exempt_activities payment of dollar_figurex for a period not to exceed y years in its operation corporation will provide you with monthly support pursuant to the plan of separation the fcc licenses may only be transferred to corporation after satisfaction of certain conditions including the approval of association on the change_of governance structure application and approval from the fcc of the transfer of the licenses recognition of corporation as exempt under sec_501 of the code and confirmation from the internal_revenue_service that your participation in the plan of separation will not affect your exempt status after your separation and reorganization you will continue your educational activities as an institution_of_higher_education corporation has recently received a ruling from the internal_revenue_service recognizing it as an organization that is exempt from federal_income_tax as described in sec_501 of the code the ruling classifies corporation as a type supporting_organization under sec_509 corporation supports the activities and purposes of its two members you and the x church structure and from the fcc on transfer of licenses also you have received approval of association on the change_of governance law sec_501 of the code provides in part for the exemption from federal_income_tax of organizations organized and operated exclusively for educational charitable or other exempt purposes sec_1_501_a_-1 of the income_tax regulations the regulations provides that an organization that has been determined to be exempt under sec_501 may rely on that determination so long as there are no substantial changes in the organization’s character purposes or methods of operation sec_1_501_c_3_-1 of the regulations provides that to be eligible for recognition of exemption an organization must be organized and operated for one or more of the exempt purposes specified in sec_501 of the code sec_1_501_c_3_-1 of the regulations provides that an organization is organized for exempt purposes if its organizational documents limit its purposes to one or more exempt purposes and do not otherwise empower the organization to engage in a more than insubstantial manner in activities which are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 of the regulations provides that an organization is not considered organized exclusively for one or more exempt purposes unless its assets are dedicated to an exempt_purpose an organization's assets will be considered dedicated to an exempt_purpose for example if upon dissolution such assets would by reason of a provision in the organization's articles or by operation of law be distributed for one or more exempt purposes or to the federal government or to a state_or_local_government for a public purpose sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that to be organized and operated for one or more exempt purposes the organization must serve a public rather than a private interest sec_1_501_c_3_-1 of the regulations defines the term ‘educational’ as used in sec_501 as the instruction or training of the individual for the purpose of improving or developing his capabilities or the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 of the regulations example of educational organizations to include an organization such as a primary or secondary school a college or a professional or trade school which has a regularly scheduled curriculum a regular faculty and a regularly enrolled body of students in attendance at a place where the educational activities are regularly carried on analysis your plan of separation provides structural changes transforming you to a non-membership organization governed by an independent twenty-one member board_of trustees including issuing a restatement of your creating and governing documents reflecting the change the plan of separation also describes operational changes in which you will no longer operate the communication division to conduct a religious radio ministry continued by corporation a separate but related nonprofit organization it will be taken over and after your plan of separation your creating document continues to provide purposes described in sec_501 to restrict activities not permitted under sec_501 and to properly dispose_of assets upon your dissolution accordingly you continue to be treated as organized exclusively for one or more exempt purposes pursuant to sec_1_501_c_3_-1 and sec_1_501_c_3_-1 of the regulations furthermore after the plan of separation you will continue to primarily conduct educational activities similar to the educational_organization therefore there are described in example of sec_1 50i c -1 d ii of the regulations no substantial changes in your character purposes or methods of operation and you continue to be organized and operated exclusively for one or more exempt purposes within the meaning of sec_1_501_c_3_-1 of the regulations for continued exemption under sec_501 of the code based on the foregoing and assuming there will be no changes in the facts submitted we rule your participation in the plan of separation described herein shall not adversely affect your status as an organization described in sec_501 of the code this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described and specifically does not consider sec_511 - of the code because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely ronald j shoemaker manager exempt_organizations technical group enclosure notice
